Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses a main body comprising a first opening part and a second opening part facing each other, and a hollow region inside thereof, a first low channel and a second flow channel connected to the main body and communicating with the hollow region: a first drive surface and a second drive surface provided in the hollow region so as to face each other and being slidable within the hollow region, wherein the first drive surface and/or the second drive surface is/are configured to be driven in a facing direction within the hollow region: a pump for introducing a liquid containing particles into the hollow region through the first flow channel: and a camera for capturing an image of particles within the hollow region through the first opening or the second opening, wherein when observing the first drive surface and the second drive surface from the facing direction, the first drive surface and the second drive surface include portions wider than the first flow channel and the second flow channel.

Most Pertinent Prior Arts:
US 2019/0080881

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.